Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 1 of 40




                   Exhibit AB
 Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 2 of 40




                     Exhibit 16

UNREDACTED VERSION OF
 DOCUMENT SOUGHT TO
     BE SEALED
       Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 3 of 40

 1   Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@fchs.com                             rpickens@fchs.com
 2   John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@fchs.com                                smccarthy@fchs.com
 3   Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     nlieber@fchs.com                                jcardenas-navia@fchs.com
 4   Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     cgerson@fchs.com                                jnadipuram@fchs.com
 5   Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@fchs.com                               cbingaman@fchs.com
 6   Daniel A. Apgar (admitted pro hac vice)
     dapgar@fchs.com
 7
     FITZPATRICK, CELLA, HARPER & SCINTO
 8   1290 Avenue of the Americas
     New York, New York 10104-3800
 9   Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
     Ethan Jacobs (SBN 291838)
13   ejacobs@hollandlawllp.com
14   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
15   San Francisco, CA 94104
     Tel: (415) 200-4980
16   Fax: (415) 200-4989
17   Attorneys for Plaintiffs
18

19                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
20                                   OAKLAND DIVISION
21
      IN RE KONINKLIJKE PHILIPS                           Case No. 4:18-cv-01885-HSG (EDL)
22    PATENT LITIGATION
                                                          PHILIPS’ AMENDED
23                                                        DISCLOSURE OF ASSERTED
                                                          CLAIMS AND INFRINGEMENT
24                                                        CONTENTIONS AGAINST ASUS
25                                                        HIGHLY CONFIDENTIAL –
                                                          OUTSIDE COUNSEL ONLY
26
                                                          JURY TRIAL DEMANDED
27

28



                        PHILIPS’ AMENDED DISCLOSURE OF ASSERTED CLAIMS AND
                               INFRINGEMENT CONTENTIONS AGAINST ASUS
                                     CASE NO. 4:18-CV-01885-HSG (EDL)
    YOUTUBE AND GOOGLE
      PLAY MOVIES & TV
      ’806 SOURCE CODE
           APPENDIX
                                    Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 4 of 40




HIGHLY CONFIDENTIAL – SOURCE CODE
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

                                                    U.S. Patent No. 7,529,806

          Claim 1                                                         Contention

[1a] A method of, at a client   The Court construed the term “media presentation” to mean “data having multiple segments.” See
device, forming a media         Order Construing the Terms of U.S. Patent Nos. RE44,913, 6,690,387, 7,184,064, 7,529,806,
presentation from multiple      5,910,797, 6,522,695, 8,543,819, 9,436,809, 6,772,114, RE43,564 (D.I. 241) (“Markman Order”)
related files, including a      at 7.
control information file,
                                The ’806 Accused Products each include a YouTube Android application and/or a Google Play
stored on one or more server
                                Movies & TV Android application.
computers within a
computer network, the
method comprising acts of:      ’806 YouTube Accused Products
                                Presence of each claim element in the ’806 YouTube Accused Products is illustrated below.
                                Each of the ’806 YouTube Accused Devices performs a method for forming a media presentation
                                (e.g., audio and/or video data having multiple segments) from multiple related files, including a
                                control information file (e.g.,                                                      ), which are
                                stored within a computer network, as described below.
                                Google has produced the following versions of the YouTube Android application:
                                      5.10.3.5
                                      6.0.13
                                      10.11.55
                                      10.49.60
                                      11.13.56
                                      11.49.55
                                      12.13.53
                                      12.47.58
                                                                                                                                    Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 5 of 40




                                The operation of the earliest (5.10.3.5) and latest (12.47.58) produced versions of the YouTube
                                application are detailed in this chart. Analysis of the source code of the YouTube Android

                                                                  1
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

                          application did not reveal substantial differences between these and the intermediate versions with
                          respect to performance of the infringing method.


                          ’806 Play Movies & TV Accused Products
                          Presence of each claim element in the ’806 Play Movies & TV Accused Products is illustrated
                          below.
                          Each of the ’806 Play Movies & TV Accused Devices performs a method for forming a media
                          presentation (e.g., audio and/or video data having multiple segments) from multiple related files,
                          including a control information file (e.g.,
                                         ), which are stored within a computer network, as described below.
                          Google has produced the following versions of the Play Movies & TV Android application:




                          The operation of the second                                                       releases of the Play
                          Movies & TV application are detailed in this chart. Analysis of the source code of the Play Movies
                          & TV Android application did not reveal substantial differences between these and the intermediate
                          versions with respect to performance of the infringing method. The earliest Play Movies & TV
                          version (          operates differently than the later versions and is not described further herein.
                                                                    *       *       *
                                                                                                                                   Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 6 of 40




                                                              2
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A
                                                                            Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 7 of 40




                                                        3
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A




                          ’806 Accused Products
                          Infringement under the Doctrine of Equivalents
                          Defendants allege that the ’806 Accused Products do not require that a media presentation be
                          stored as “multiple related files” on “one or more server computers within a computer network” but
                                                                                                                                    Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 8 of 40




                          instead argue that media segments can be stored on a server in any number of ways (e.g., as a
                          portion of a larger file or within a database) or can be generated by a server on-the-fly (e.g., from a

                                                              4
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

                              segment stored in a different format) in response to a client request. As explained above,
                              Defendants’ allegations are technically and legally wrong--the ’806 Accused Products literally
                              meet the claim term.
                              However, even if Defendants’ characterization of the ’806 Accused Products were correct, the ’806
                              Accused Products still infringe under the doctrine of equivalents. Any difference between the
                              literal scope of the claim language and the above-described storage methods is insubstantial.
                              Indeed the claims-in-suit are written from the perspective of the client devices, not the server
                              computers within a computer network. Regardless, even if the exact way in which the media
                              presentation files were stored on the computer network were germane to infringement, the literal
                              scope of the claim language and the above-described storage methods perform substantially the
                              same function (retrieving the multiple related files that make up a media presentation), in
                              substantially the same way (through a computer network), to yield substantially the same result (the
                              different multiple related files that make up a media presentation are retrievable by the client
                              device).

[1b] downloading the          ’806 YouTube Accused Products
control information file to
the client device;
                                                                                                                                     Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 9 of 40




                                                                 5
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A




                          12.47.58:




                          ’806 Play Movies & TV Accused Products
                                                                            Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 10 of 40




                                                        6
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A




                          See, e.g.:
                                  YouTube (5.10.3.5): Google-Source Code-000001485 - Google-Source Code-000001490,
                                  Google-Source Code-000001516 - Google-Source Code-000001521
                                  YouTube (12.47.58): Google-Source Code-00000485 - Google-Source Code-00000492,
                                  Google-Source Code-000001475 - Google-Source Code-000001484
                                  Play Movies & TV (         Google-Source Code-00000390 - Google-Source Code-
                                  00000402, Google-Source Code-00000423 - Google-Source Code-00000424
                                  Play Movies & TV                    ): Google-Source Code-00000429 - Google-Source
                                  Code-00000446, Google-Source Code-00000478 - Google-Source Code-00000480
                                                                                                                            Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 11 of 40




[1c] the client device    The Court construed the term “parsing [the/a] control information file” “in accordance with its


                                                           7
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

parsing the control       plain and ordinary meaning.” See Markman Order at 8.
information file; and

                          ’806 YouTube Accused Products




                          ’806 Play Movies & TV Accused Products
                                                                                 Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 12 of 40




                                                           8
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A




                                See, e.g.:
                                        YouTube (5.10.3.5): Google-Source Code-000001499 - Google-Source Code-000001506,
                                        Google-Source Code-00001516 - Google-Source Code-00001521
                                        YouTube (12.47.58): Google-Source Code-00000493 - Google-Source Code-00000506,
                                        Google-Source Code-00001475 - Google-Source Code-00001484
                                        Play Movies & TV (         Google-Source Code-00000401 - Google-Source Code-
                                        00000402
                                        Play Movies & TV (                  ): Google-Source Code-00000444 - Google-Source
                                        Code-00000446

[1d] based on parsing of the    The Court construed the term “alternative flies” to mean “alternative files.” See Markman Order at
control information file, the   7.
client device:
identifying multiple
                                ’806 YouTube Accused Products
alternative flies
corresponding to a given
segment of the media
presentation,


[1e] determining which files
of the multiple alternative
files to retrieve based on
system restraints;
                                                                                                                                     Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 13 of 40




                                                                   9
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A




                          Within the YouTube Android application source code these operations are implemented as follows:
                          5.10.3.5:
                                                                                                                            Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 14 of 40




                                                           10
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A




                          12.47.58:
                                                                            Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 15 of 40




                                                        11
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A




                          ’806 Play Movies & TV Accused Products
                                                                            Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 16 of 40




                                                        12
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A
                                                                            Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 17 of 40




                                                        13
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

                          Within the Play Movies & TV Android application source code these operations are implemented
                          as follows:
                                                                                                                         Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 18 of 40




                                                          14
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A
                                                                            Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 19 of 40




                                                        15
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A
                                                                            Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 20 of 40




                                                        16
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A




                                See, e.g.:
                                        YouTube (5.10.3.5): Google-Source Code-00000541 - Google-Source Code-00000563
                                        YouTube (12.47.58): Google-Source Code-00000514 - Google-Source Code-00000539
                                        Play Movies & TV (         Google-Source Code-00000395, Google-Source Code-
                                        00000403 - Google-Source Code-00000422
                                        Play Movies & TV (                  ): Google-Source Code-00000433 - Google-Source
                                        Code-00000435, Google-Source Code-00000447 - Google-Source Code-00000477

[1f] retrieving the             ’806 YouTube Accused Products and ’806 Play Movies & TV Accused Products
determined file of the          Upon determining which media chunk (Segment) file to retrieve, the ’806 YouTube Accused
multiple alternative files to   Products and ’806 Play Movies & TV Accused Products will retrieve the determined media chunk
begin a media presentation,     (Segment) file. Because a media presentation consists of multiple segments (see Markman Order
wherein if the determined       at 7), multiple chunk (segments) are retrieved for playback to begin the media presentation. A
file is one of a plurality of   media presentation may begin at the start of the content or after seeking to a new location of the
files required for the media    content.
presentation, the method
further comprises acts of:
                                If the determined media chunk (Segment) is one of a plurality of files required for the media
                                presentation, each ’806 YouTube Accused Product or ’806 Play Movies & TV Accused Product
                                will take the steps described below.
                                                                                                                                     Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 21 of 40




                                                                  17
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A




                          ’806 YouTube Accused Products
                          Within the YouTube Android application source code these operations are implemented as follows:
                          5.10.3.5 and 12.47.58:




                          ’806 Play Movies & TV Accused Products
                                                                                                                            Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 22 of 40




                          Within the Play Movies & TV Android application source code these operations are implemented

                                                           18
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

                           as follows:




                           See, e.g.:
                                   YouTube (5.10.3.5): Google-Source Code-00000550 - Google-Source Code-00000551
                                   YouTube (12.47.58): Google-Source Code-00000523 - Google-Source Code-00000525
                                   Play Movies & TV (         Google-Source Code-00000413
                                   Play Movies & TV (                  ): Google-Source Code-00000463


                           ’806 Accused Products
                           Infringement under the Doctrine of Equivalents
                           Defendants allege that the ’806 Accused Products do not meet these claim limitations because the
                           ’806 Accused Products always begin a presentation with a first segment selected independent of
                           system restraints. As explained above, Defendants’ allegations are technically and legally wrong—
                           the ’806 Accused Products literally meet the claim term.
                           However, even if Defendants’ characterization of the ’806 Accused Products was correct, the ’806
                           Accused Products still infringe under the doctrine of equivalents. Any difference between the
                           literal scope of the claim language and the above-described functionality is insubstantial because
                           using system constraints for every other segment of a media presentation aside from the first is
                           insubstantially different from the claims of the ’806 Accused Products.
                                                                                                                                Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 23 of 40




[1g] concurrent with the   ’806 YouTube Accused Products and ’806 Play Movies & TV Accused Products
media presentation,

                                                             19
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

retrieving a next file; and




                              ’806 Accused Products
                              Infringement under the Doctrine of Equivalents
                              Defendants allege that the ’806 Accused Products do not require that the client “retriev[e] a next
                              file” “concurrent with the media presentation” and “use the content of the next file to continue the
                              media presentation” but instead that the timing of requests for and retrieval of future segments in
                              the ’806 Accused Products is


                                                                                         ). As explained above, Defendants’
                              allegations are technically and legally wrong—the ’806 Accused Products literally meet the claim
                              term.
                              However, even if Defendants’ characterization of the ’806 Accused Products was correct, the ’806
                              Accused Products still infringe under the doctrine of equivalents. Any difference between the
                              literal scope of the claim language and the above-described functionality is insubstantial because
                              they perform substantially the same function (retrieving a next segment or file) in substantially the
                              same way (downloading without delaying the presentation of previously retrieved segments or
                              files) to achieve substantially the same result (reduced latency in playback of the media
                              presentation to a user).

[1h] using content of the     ’806 YouTube Accused Products and ’806 Play Movies & TV Accused Products
next file to continue the     Upon each ’806 YouTube Accused Product or ’806 Play Movies & TV Accused Product
media presentation.
                                                                                                                                      Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 24 of 40




                                                                 20
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A
                                                                            Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 25 of 40




                                                        21
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

                                               U.S. Patent No. 7,529,806

         Claim 4                                                    Contention

[4] The method of claim 1,   See supra at 1.
wherein the media
presentation comprises an
audio presentation.          ’806 YouTube Accused Products and ’806 Play Movies & TV Accused Products
                             Each ’806 YouTube Accused Product or ’806 Play Movies & TV Accused Product c
                                                                                                            Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 26 of 40




                                                            22
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

                                               U.S. Patent No. 7,529,806

         Claim 5                                                    Contention

[5] The method of claim 1,   See supra at 1.
wherein the media
presentation comprises a
video presentation.          ’806 YouTube Accused Products and ’806 Play Movies & TV Accused Products
                             Each ’806 YouTube Accused Product or ’806 Play Movies & TV Accused Product can
                                                                                                              Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 27 of 40




                                                            23
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

                                                 U.S. Patent No. 7,529,806

          Claim 6                                                     Contention

[6] The method of claim 1,     See supra at 1.
wherein partitioning of
media presentation
information between the        ’806 YouTube Accused Products
multiple related files is
described within the control
information file using tags
corresponding to respective
files.




                               ’806 Play Movies & TV Accused Products
                                                                                   Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 28 of 40




                                                               24
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A



                          See, e.g.:
                                  YouTube (5.10.3.5): Google-Source Code-000001516 - Google-Source Code-000001518
                                  YouTube (12.47.58): Google-Source Code-000001479 - Google-Source Code-000001484
                                  Play Movies & TV (         Google-Source Code-00000424
                                  Play Movies & TV (                  ): Google-Source Code-00000479 - Google-Source
                                  Code-00000480
                                                                                                                       Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 29 of 40




                                                          25
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

                                               U.S. Patent No. 7,529,806

         Claim 7                                                    Contention

[7] The method of claim 1    See supra at 1.
wherein the control
information file is an XML
file.                        ’806 YouTube Accused Products




                             ’806 Play Movies & TV Accused Products
                                                                                                                       Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 30 of 40




                             See, e.g.:
                                     YouTube (5.10.3.5): Google-Source Code-000001516 - Google-Source Code-000001518

                                                             26
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

                                YouTube (12.47.58): Google-Source Code-000001479 - Google-Source Code-000001484
                                Play Movies & TV (        Google-Source Code-00000424
                                Play Movies & TV (                 ): Google-Source Code-00000479 - Google-Source
                                Code-00000480
                                                                                                                    Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 31 of 40




                                                        27
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

                                                         U.S. Patent No. 7,529,806

          Claim 12                                                            Contention

[12a] A client device for        See supra at 1a.
forming a media
presentation from multiple
related files stored on server   Each of the ’806 YouTube and Play Movies & TV Accused Devices is a device for forming a
computers within a               media presentation (e.g., audio and/or video data having multiple segments) from multiple related
computer network,                files, which are stored on server computers within a computer network, and which has the
comprising:                      following elements as described below.
                                 Each of the ’806 YouTube and Play Movies & TV Accused applications, when run on a device
                                 such as the ’806 YouTube and Play Movies & TV Accused Devices or third party devices,



[12b] means for                  See also supra at 1b.
downloading files to the
client device;
                                                                                                                                     Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 32 of 40




                                                                      28
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

                                ’806 YouTube and Play Movies & TV Accused Products
                                Each ’806 YouTube and Play Movies & TV Accused Product includes a modem, such as a Wi-Fi
                                modem, and a microprocessor that is programmed with software for downloading streams of data,
                                such as control information proto files and media Segment files. See, e.g., Appendix L.




[12c] means for parsing a       See also supra at 1c.
control information file; and

                                The Court construed the term “means for parsing a control information file” pursuant to 35 U.S.C §
                                112, '¶ 6.
                                The claimed function is: “parsing a control information file.”
                                The corresponding structure is: “single purpose media player or multipurpose computing device
                                programmed with software to perform the function, such as the algorithm disclosed in Figure 1 and
                                at 2:53-3:2.”
                                See Markman Order at 9.


                                ’806 YouTube and Play Movies & TV Accused Products
                                                                                                                                     Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 33 of 40




                                                                   29
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A



                               ’806 Accused Products
                               Infringement under the Doctrine of Equivalents




[12d] means for parsing,       See also supra at 1d and 1e.
based on parsing of the
control information file:
                               The Court construed the term “means for parsing, based on parsing of the control information file:
identifying multiple           identifying multiple alternative files corresponding to a given segment of the media presentation;
alternative files              determining which file of the multiple alternative flies to retrieve based on system constraints;
corresponding to a give
                               retrieving the determined file of the multiple alternative files to begin a media presentation" is
segment of the media
                               construed pursuant to 35 U.S.C § 112, ¶ 6.
presentation;
                               The claimed function is: “parsing, based on parsing of the control information file: identifying
[12e] determining which file
                               multiple alternative files corresponding to a given segment of the media presentation; determining
of the multiple alternative
                               which file of the multiple alternative files to retrieve based on system constraints; retrieving the
files to retrieve based on
                               determined file of the multiple alternative files to begin a media presentation.”
system constraints;
                               The corresponding structure is: “dedicated media player or multipurpose computing device
                               programmed with software to perform the function, such as the algorithm in Figure 1, and at 2:53-
                               3:61, 4:20-26.”
                               See Markman Order at 10.
                                                                                                                                      Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 34 of 40




                               The Court construed the term “give” to mean “given.” See Markman Order at 7.


                                                                  30
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A



                                ’806 YouTube and Play Movies & TV Accused Products
                                Each ’806 YouTube and Play Movies & TV Accused Product includes a microprocessor.




                                ’806 Accused Products
                                Infringement under the Doctrine of Equivalents
                                Defendants allege that the ’806 Accused Products do not have an algorithm equivalent to the
                                disclosed structure in the ’806 patent specification. As explained above, Defendants’ allegations
                                are technically and legally wrong. However, even if the above-described algorithm is not exactly
                                the same as the disclosure in the ’806 patent specification, it is at minimum equivalent to the
                                disclosed structure because any differences between the Products and the patent’s structure are
                                insubstantial and both work in substantially the same way.

[12f] retrieving the            See also supra at 1f.
determined file of the
multiple alternative files to
begin a media presentation,     The Court construed the term “wherein if the determined filed is one of a plurality of files required
wherein if the determined       for the media presentation, the means for parsing comprises means for: concurrent with the media
                                                                                                                                        Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 35 of 40




file is one of a plurality of   presentation, retrieving a next file; and using content of the next file to continue the media
files required for the media    presentation” to mean “the means for parsing has the capability to: (1) retrieve a next file

                                                                   31
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

presentation, the means for   corresponding to a later segment of a media presentation while an earlier retrieved segment is
parsing comprises means       presented and (2) to use the content of the next file to continue the media presentation.” See
for:                          Markman Order at 8.


                              ’806 YouTube and Play Movies & TV Accused Products




[12g] concurrent with the     See also supra at 1g.
media presentation,
retrieving a next file; and
                              This term connotes sufficient structure to the POSA to perform the claimed function and so should
                              be afforded its plain meaning rather than be subject to § 112, ¶ 6. However, in the event that this
                              term is found to be subject to be subject to § 112, ¶ 6, the claimed function and corresponding
                              structure should be as below.
                              The claimed function is: “concurrent with the media presentation, retrieving a next file.”
                              The corresponding structure is: “single purpose media player or multipurpose computing device
                              programmed with software to perform the function, such as the algorithm disclosed in Figure 1 and
                              at 2:57-63, 3:3-7, 3:14-30, 3:57-4:14.”
                                                                                                                                    Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 36 of 40




                              ’806 YouTube and Play Movies & TV Accused Products


                                                                 32
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A




[12h] using content of the   See also supra at 1h.
next file to continue the
media presentation.
                             This term connotes sufficient structure to the POSA to perform the claimed function and so should
                             be afforded its plain meaning rather than be subject to § 112, ¶ 6. However, in the event that this
                             term is found to be subject to be subject to § 112, ¶ 6, the claimed function and corresponding
                             structure should be as below.
                             The claimed function is: “using content of the next file to continue the media presentation.”
                             The corresponding structure is: “single purpose media player or multipurpose computing device
                             programmed with software to perform the function, such as the algorithm disclosed in Figure 1 and
                             at 2:57-63, 3:3-7, 3:14-36, 3:57-4:14.”


                             ’806 YouTube and Play Movies & TV Accused Products
                                                                                                                                   Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 37 of 40




                                                                33
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

                                                    U.S. Patent No. 7,529,806

         Claim 13                                                        Contention

[13] The device of claim 12,   See supra at 7; see also supra at 12.
wherein the control
information file is an XML
file.
                                                                                      Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 38 of 40




                                                                   34
Fourth Amended Infringement Contentions: U.S. Patent No. 7,529,806
YouTube and Google Play Movies & TV ’806 Source Code Appendix - Exhibit A

                                                  U.S. Patent No. 7,529,806

         Claim 15                                                      Contention

[15] The device of claim 12,   See supra at 12.
wherein:

                               ’806 YouTube and Play Movies & TV Accused Products
the device interprets the
control information to
retrieve multiple files from
the computer network for
sequential play-out.
                                                                                    Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 39 of 40




                                                               35
     Case 4:18-cv-01885-HSG Document 853-13 Filed 10/04/19 Page 40 of 40

 1       Dated: October 31, 2018

 2
                                               By: /s/ Jaime F. Cardenas-Navia
 3
                                               Jaime F. Cardenas-Navia (admitted pro hac vice)
 4                                             jcardenas-navia@fchs.com

 5                                             FITZPATRICK CELLA HARPER & SCINTO
                                               1290 Avenue of the Americas
 6                                             New York, New York 10104-3800
                                               Tel: (212) 218-2100
 7                                             Fax: (212) 218-2200

 8                                             Attorney for Plaintiffs

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          24
                   PHILIPS’ AMENDED DISCLOSURE OF ASSERTED CLAIMS AND
                          INFRINGEMENT CONTENTIONS AGAINST ASUS
                                CASE NO. 4:18-CV-01885-HSG (EDL)
